DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11, 14 and 17-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert (US 7,184853)
With respect to claim 1, Robert teaches a lithography system comprising receiving real-time robust predictive module for a target feature in a semiconductor process comprising identifying a plurality  of minimum performance criteria for the target feature; generating a plurality of different predictive models that meet the performance criteria for the target feature; comparing the true positive results with the false positive results for the target feature; selecting one o he predictive models
With respect to claim 2, Roberts further teaches the overlay measurement model which obtains  additional input data from the process in the previous production runs after the lithography process for use in determining the relationship (col. 2, lines 35-61; fig. 2, steps 22-24 and their corresponding texts; col. 2, line 62 through col. 3, line 17; see also fig.2, steps 30-32 and their corresponding texts).
With respect to claim 3, Roberts teaches that the selecting step further comprising: displaying the true positive results and the false positive results to a user in a user interface; and manually selecting, by the user, one of the plurality of predictive models based on a preference for a higher number of true positive results with a user-specified constraint on the false positive results (col. 3, line 30 through col. 4, line 45).
With respect to claim 4, Roberts further teaches that the selecting step further comprising: automatically selecting one of the plurality of predictive models and setting a plurality of respective thresholds for a plurality of key parameters for the selected model based on user utility and/or preferences, the key parameters associated with the target feature (see figs 2-5 and their corresponding texts).  
With respect to claim 5, Robert teaches displaying the true positive results and the false positive results to a user in a user interface; receiving user input from the user through the user interface to establish the user utility and/or preferences for the plurality of key parameters; and automatically selecting one of the plurality of predictive models based on the user input (figs. 3-5).
With respect to claim 10, it is directed to the rejection of claim 1.
With respect to claim 11, Roberts teaches performing  multi step algorithms (col 2, line 35 through col. 4, line 9). 
With respect to claim 14, Robert teaches automatically select one of predictive models (col. 2, lines 35-61).
With respect to claim 17, Roberts teaches the comparative  analysis using a statistical functions (col. 2, lines 10-34).
With respect to claim 18, Roberts teaches  the process of mathematics and operations (col. 2, lines 35-61 and col. 3, lines 30-55).
With respect to claim 19, Roberts teaches  automatically select one of models (col. 2, lines 10-34).
With respect to claim 20, Roberts teaches selecting one of the models based on the analysis (col. 2, lines 35-61 and step 26 of figure 2).
With respect to claim 22, it is direct to the rejection of claims 1 and 10

Allowable Subject Matter
Claims 6-9, 12-13, 15-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646



/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        12/5/2022